
	
		110th CONGRESS
		2d Session
		S. 3003
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2009 for military construction, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Construction Authorization
			 Act for Fiscal Year 2009.
		2.Table of contents
			The table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Table of
				contents.
					Sec. 3. Congressional defense
				committees.
					DIVISION B—Military
				construction authorizations
					Sec. 2001. Short
				title.
					Sec. 2002. Expiration of
				authorizations and amounts required to be specified by law.
					Sec. 2003. Effective
				date.
					TITLE XXI—Army
					Sec. 2101. Authorized Army
				construction and land acquisition projects.
					Sec. 2102. Family
				housing.
					Sec. 2103. Improvements to
				military family housing units.
					Sec. 2104. Authorization of
				appropriations, Army.
					Sec. 2105. Extension of
				authorizations of certain fiscal year 2005 projects.
					Sec. 2106. Extension of
				authorization of certain fiscal year 2006 project.
					TITLE XXII—Navy
					Sec. 2201. Authorized Navy
				construction and land acquisition projects.
					Sec. 2202. Family
				housing.
					Sec. 2203. Improvements to
				military family housing units.
					Sec. 2204. Authorization of
				appropriations, Navy.
					Sec. 2205. Modification of
				authority to carry out certain fiscal year 2005 project inside the United
				States.
					Sec. 2206. Modification of
				authority to carry out certain fiscal year 2007 projects inside the United
				States.
					TITLE XXIII—Air Force
					Sec. 2301. Authorized Air Force
				construction and land acquisition projects.
					Sec. 2302. Family
				housing.
					Sec. 2303. Improvements to
				military family housing units.
					Sec. 2304. Authorization of
				appropriations, Air Force.
					Sec. 2305. Extension of
				authorizations of certain fiscal year 2006 projects.
					Sec. 2306. Extension of
				authorizations of certain fiscal year 2005 projects.
					TITLE XXIV—Defense
				Agencies
					Subtitle A—Defense agency
				authorizations
					Sec. 2401. Authorized Defense
				Agencies construction and land acquisition projects.
					Sec. 2402. Energy conservation
				projects.
					Sec. 2403. Authorization of
				appropriations, Defense Agencies.
					Sec. 2404. Modification of
				authority to carry out certain fiscal year 2007 project.
					Sec. 2405. Extension of
				authorization of certain fiscal year 2006 project.
					Subtitle B—Chemical
				Demilitarization authorizations
					Sec. 2411. Authorized chemical
				demilitarization program construction and land acquisition
				projects.
					Sec. 2412. Authorization of
				appropriations, chemical demilitarization construction,
				defense-wide.
					Sec. 2413. Modification of
				authority to carry out certain fiscal year 1997 project.
					Sec. 2414. Modification of
				authority to carry out certain fiscal year 2000 project.
					TITLE XXV—North atlantic treaty
				organization security investment program
					Sec. 2501. Authorized NATO
				construction and land acquisition projects.
					Sec. 2502. Authorization of
				appropriations, NATO.
					TITLE XXVI—Guard and Reserve
				Forces Facilities
					Sec. 2601. Authorized Army
				National Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army
				Reserve construction and land acquisition projects.
					Sec. 2603. Authorized Navy
				Reserve and Marine Corps Reserve construction and land acquisition
				projects.
					Sec. 2604. Authorized Air
				National Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force
				Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of
				appropriations, Guard and Reserve.
					Sec. 2607. Extension of
				authorizations of certain fiscal year 2006 projects.
					Sec. 2608. Extension of
				authorization of certain fiscal year 2005 project.
					Sec. 2609. Modification of
				authority to carry out certain fiscal year 2008 project.
					TITLE XXVII—Base Closure and
				Realignment activities
					Sec. 2701. Authorization of
				appropriations for base closure and realignment activities funded through
				Department of Defense Base Closure Account 1990.
					Sec. 2702. Authorized base
				closure and realignment activities funded through Department of Defense Base
				Closure Account 2005.
					Sec. 2703. Authorization of
				appropriations for base closure and realignment activities funded through
				Department of Defense Base Closure Account 2005.
					Sec. 2704. Modification of
				annual base closure and realignment reporting requirements.
					Sec. 2705. Technical
				corrections regarding authorized cost and scope of work variations for military
				construction and military family housing projects related to base closures and
				realignments.
					TITLE XXVIII—Military
				Construction General Provisions
					Subtitle A—Military
				Construction Program and Military Family Housing Changes
					Sec. 2801. Increase in
				threshold for unspecified minor military construction projects.
					Sec. 2802. Authority to use
				operation and maintenance funds for construction projects outside the United
				States.
					Sec. 2803. Improved oversight
				and accountability for military housing privatization initiative
				projects.
					Sec. 2804. Leasing of military
				family housing to Secretary of Defense.
					Sec. 2805. Cost-benefit
				analysis of dissolution of Patrick Family Housing LLC.
					Subtitle B—Real Property and
				Facilities Administration
					Sec. 2811. Participation in
				conservation banking programs.
					Sec. 2812. Clarification of
				congressional reporting requirements for certain real property
				transactions.
					Sec. 2813. Modification of land
				management restrictions applicable to Utah national defense lands.
					Subtitle C—Land
				Conveyances
					Sec. 2821. Transfer of proceeds
				from property conveyance, Marine Corps Logistics Base, Albany,
				Georgia.
					Subtitle D—Energy
				Security
					Sec. 2831. Expansion of
				authority of the military departments to develop energy on military
				lands.
					Subtitle E—Other
				Matters
					Sec. 2841. Report on
				application of force protection and anti-terrorism standards to gates and entry
				points on military installations.
					TITLE XXIX—War-related military
				construction authorizations
					Subtitle A—Fiscal Year 2008
				Projects
					Sec. 2901. Authorized Army
				construction and land acquisition projects.
					Sec. 2902. Authorized Navy
				construction and land acquisition projects.
					Sec. 2903. Authorized Air Force
				construction and land acquisition projects.
					Sec. 2904. Termination of
				authority to carry out fiscal year 2008 Army projects.
					Subtitle B—Fiscal year 2009
				projects
					Sec. 2911. Authorized Army
				construction and land acquisition projects.
					Sec. 2912. Authorized Navy
				construction and land acquisition projects.
					Sec. 2913. Limitation on
				availability of funds for certain purposes relating to Iraq.
				
			3.Congressional defense
			 committeesFor purposes of
			 this Act, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
		BMilitary construction
			 authorizations
			2001.Short titleThis division may be cited as the
			 Military Construction Authorization
			 Act for Fiscal Year 2009.
			2002.Expiration of authorizations and amounts
			 required to be specified by law
				(a)Expiration of authorizations after three
			 yearsExcept as provided in
			 subsection (b), all authorizations contained in titles XXI through XXVI and
			 title XXIX for military construction projects, land acquisition, family housing
			 projects and facilities, and contributions to the North Atlantic Treaty
			 Organization Security Investment Program (and authorizations of appropriations
			 therefor) shall expire on the later of—
					(1)October 1, 2011; or
					(2)the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2012.
					(b)ExceptionSubsection (a) shall not apply to
			 authorizations for military construction projects, land acquisition, family
			 housing projects and facilities, and contributions to the North Atlantic Treaty
			 Organization Security Investment Program (and authorizations of appropriations
			 therefor), for which appropriated funds have been obligated before the later
			 of—
					(1)October 1, 2011; or
					(2)the date of the enactment of an Act
			 authorizing funds for fiscal year 2012 for military construction projects, land
			 acquisition, family housing projects and facilities, or contributions to the
			 North Atlantic Treaty Organization Security Investment Program.
					2003.Effective
			 dateTitles XXI, XXII, XXIII,
			 XXIV, XXV, XXVI, XXVII, and XXIX shall take effect on the later of—
				(1)October 1, 2008; or
				(2)the date of the enactment of this
			 Act.
				XXIArmy
				2101.Authorized Army construction and land
			 acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(1), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the installations or locations inside the United States, and in the amounts,
			 set forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									AlabamaAnniston Army
					 Depot$45,000,000
									
									Redstone
					 Arsenal$16,500,000
									
									AlaskaFort
					 Richardson$18,100,000
									
									Fort
					 Wainright$110,400,000
									
									ArizonaFort
					 Huachuca$11,200,000
									
									Yuma Proving
					 Ground$3,800,000
									
									CaliforniaFort
					 Irwin$39,600,000
									
									Presidio,
					 Monterey$15,000,000
									
									Sierra Army
					 Depot$12,400,000
									
									ColoradoFort
					 Carson$534,000,000
									
									GeorgiaFort
					 Benning$267,800,000
									
									Fort Stewart/Hunter Army
					 Air Field$432,300,000
									
									HawaiiPohakuloa Training
					 Area$21,300,000
									
									Schofield
					 Barracks$279,000,000
									
									Wahiawa$40,000,000
									
									IndianaCrane Army Ammunition
					 Activity$8,300,000
									
									KansasFort Riley$132,000,000
									
									KentuckyFort
					 Campbell$118,113,000
									
									LouisianaFort
					 Polk$29,000,000
									
									MichiganDetroit
					 Arsenal$6,100,000
									
									MissouriFort
					 Leonard Wood$31,650,000
									
									New YorkFort
					 Drum$90,000,000
									
									United States Military
					 Academy, West Point$67,000,000
									
									North CarolinaFort Bragg$36,900,000
									
									OklahomaFort
					 Sill$63,000,000
									
									PennsylvaniaCarlisle
					 Barracks$13,400,000
									
									Letterkenny Army
					 Depot$7,500,000
									
									Tobyhanna Army
					 Depot$15,000,000
									
									South CarolinaFort Jackson$30,000,000
									
									TexasCorpus Christi Storage
					 Complex$39,000,000
									
									Fort Bliss$1,031,800,000
									
									Fort Hood$32,000,000
									
									Fort Sam
					 Houston$96,000,000
									
									Red River Army
					 Depot$6,900,000
									
									VirginiaFort Belvoir$7,200,000
									
									Fort
					 Eustis$28,000,000
									
									Fort Lee$100,600,000
									
									Fort Myer$14,000,000
									
									WashingtonFort Lewis$158,000,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(2), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the installations or locations outside the United States, and in the amounts,
			 set forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									AfghanistanBagram Air
					 Base$67,000,000
									
									GermanyKatterbach$19,000,000
									
									Wiesbaden Air
					 Base$119,000,000
									
									JapanCamp Zama$2,350,000
									
									Sagamihara$17,500,000
									
									KoreaCamp
					 Humphreys$20,000,000
									
								
							
						
					2102.Family housing
					(a)Construction and acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(5)(A), the Secretary of the
			 Army may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Army: Family Housing
							
								
									CountryInstallation or
					 LocationUnitsAmount
									
								
								
									GermanyWiesbaden Air Base326
					 $133,000,000
									
									KoreaCamp Humphreys216 $125,000,000
									
								
							
						
					(b)Planning and designUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(5)(A), the Secretary of the
			 Army may carry out architectural and engineering services and construction
			 design activities with respect to the construction or improvement of family
			 housing units in an amount not to exceed $579,000.
					2103.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(5)(A), the Secretary of the
			 Army may improve existing military family housing units in an amount not to
			 exceed $420,001,000.
				2104.Authorization of appropriations,
			 Army
					(a)In generalFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Army in the total amount of $6,042,210,000 as follows:
						(1)For military construction projects inside
			 the United States authorized by section 2101(a), $4,007,863,000.
						(2)For military construction projects outside
			 the United States authorized by section 2101(b), $202,250,000.
						(3)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $23,000,000.
						(4)For host nation support and architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $200,807,000.
						(5)For military family housing
			 functions:
							(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $678,580,000.
							(B)For support of military family housing
			 (including the functions described in section 2833 of title 10, United States
			 Code), $716,110,000.
							(6)For the construction of increment 3 of a
			 barracks complex at Fort Lewis, Washington, authorized by section 2101(a) of
			 the Military Construction Authorization Act for Fiscal Year 2007 (division B of
			 Public Law 109–364; 120 Stat. 2445), as amended by section 20814 of the
			 Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289),
			 as added by section 2 of the Revised Continuing Resolution, 2007 (Public Law
			 110–5; 121 Stat. 41), $102,000,000.
						(7)For the construction of increment 2 of the
			 SOUTHCOM Headquarters at Miami Doral, Florida, authorized by section 2101(a) of
			 the Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 504), $81,600,000.
						(8)For the construction of increment 2 of the
			 BDE Complex-Barracks/Community at Vicenza, Italy, authorized by section 2101(b)
			 of the Military Construction Authorization Act for Fiscal Year 2008 (division B
			 of Public Law 110–181; 122 Stat. 505), $15,000,000.
						(9)For the construction of increment 2 of the
			 BDE Complex-Operations Support Facility, at Vicenza, Italy, authorized by
			 section 2101(b) of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 505), $15,000,000.
						(b)Limitation on total cost of construction
			 projectsNotwithstanding the
			 cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2101 of this Act may not exceed the sum of the
			 following:
						(1)The total amount authorized to be
			 appropriated under paragraphs (1) and (2) of subsection (a).
						(2)$42,600,000 (the balance of the amount
			 authorized under section 2101(b) for construction of a command and battle
			 center at Wiesbaden, Germany).
						2105.Extension of authorizations of certain
			 fiscal year 2005 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2005 (division B of
			 Public Law 108–375; 118 Stat. 2116), the authorizations set forth in the table
			 in subsection (b), as provided in sections 2101 of that Act (118 Stat. 2101),
			 shall remain in effect until October 1, 2009, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2010,
			 whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army: Extension of 2006 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									HawaiiPohakuloaTactical
					 Vehicle Wash Facility$9,207,000
									
									Battle Area
					 Complex$33,660,000
									
									VirginiaFort
					 BelvoirDefense Access Road$18,000,000
									
								
							
						
					2106.Extension of authorization of certain
			 fiscal year 2006 project
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3501), the authorization set forth in the table
			 in subsection (b), as provided in section 2101 of that Act (119 Stat. 3485),
			 shall remain in effect until October 1, 2009, or the date of the enactment of
			 an Act authorizing funds for military construction for fiscal year 2010,
			 whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army: Extension of 2005 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									HawaiiSchofield
					 BarracksCombined Arms Collective Training Facility$32,542,000
									
								
							
						
					XXIINavy
				2201.Authorized Navy construction and land
			 acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									ArizonaMarine Corps Air
					 Station, Yuma$19,490,000
									
									CaliforniaMarine
					 Corps Base, Camp Pendleton$799,870,000
									
									Marine Corps Logistics
					 Base, Barstow$7,830,000
									
									Marine Corps Air
					 Station, Miramar$48,770,000
									
									Naval Air Facility, El
					 Centro$8,900,000
									
									Naval Facility, San
					 Clemente Island$34,020,000
									
									Naval Air Station, North
					 Island$53,262,000
									
									Marine Corps Recruit
					 Depot, San Diego$51,200,000
									
									Marine Corps Base,
					 Twentynine Palms$145,550,000
									
									ConnecticutNaval
					 Submarine Base, Groton$46,060,000
									
									Submarine Base, New
					 London$11,000,000
									
									District of ColumbiaNaval
					 Support Activity, Washington$24,220,000
									
									FloridaNaval Air Station,
					 Jacksonville$12,890,000
									
									Naval Station,
					 Mayport$14,900,000
									
									Naval Support Activity,
					 Tampa$29,000,000
									
									GeorgiaMarine Corps Logistics
					 Base, Albany$15,320,000
									
									HawaiiMarine Corps Base,
					 Kaneohe$28,200,000
									
									Pacific Missile Range,
					 Barking Sands$28,900,000
									
									Naval Station, Pearl
					 Harbor$80,290,000
									
									IllinoisRecruit
					 Training Command, Great Lakes$62,940,000
									
									MainePortsmouth Naval
					 Shipyard$20,660,000
									
									MarylandNaval
					 Surface Warfare Center, Indian Head$25,980,000
									
									MississippiNaval Air
					 Station, Meridian$6,340,000
									
									Naval Construction
					 Battalion Center, Gulfport$12,770,000
									
									New JerseyNaval Air
					 Warfare Center, Lakehurst$15,440,000
									
									Naval Weapons Station,
					 Earle$8,160,000
									
									North CarolinaMarine Corps Air Station, Cherry
					 Point$77,420,000
									
									Marine Corps Air
					 Station, New River$86,280,000
									
									Marine Corps Base, Camp
					 Lejeune$353,090,000
									
									PennsylvaniaNaval
					 Support Activity, Philadelphia$22,020,000
									
									Rhode IslandNaval
					 Station, Newport$29,900,000
									
									South CarolinaMarine Corps Air Station,
					 Beaufort$5,940,000
									
									Marine Corps Recruit
					 Depot, Parris Island$64,750,000
									
									VirginiaMarine
					 Corps Base, Quantico$150,290,000
									
									Naval Station,
					 Norfolk$53,330,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(2), the Secretary of the
			 Navy may acquire real property and carry out military construction projects for
			 the installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									CubaNaval Air Station, Guantanamo
					 Bay$20,600,000
									
									Diego GarciaDiego Garcia$35,060,000
									
									DjiboutiCamp Lemonier$18,580,000
									
									GuamNaval Activities, Guam$88,430,000
									
								
							
						
					(c)Unspecified worldwideUsing the amounts appropriated pursuant to
			 the authorization of appropriations in section 2204(a)(3), the Secretary of the
			 Navy may acquire real property and carry out military construction projects for
			 unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Navy: Unspecified Worldwide
							
								
									LocationInstallation
					 or LocationAmount
									
								
								
									Worldwide UnspecifiedUnspecified
					 Worldwide$66,020,000
									
								
							
						
					2202.Family housing
					(a)Construction and acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(6)(A), the Secretary of the
			 Navy may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amount set forth in the following table:
						
							Navy: Family Housing
							
								
									LocationInstallation or
					 LocationUnitsAmount
									
								
								
									CubaNaval Air Station, Guantanamo
					 Bay146$62,598,000
									
								
							
						
					(b)Planning and designUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(6)(A), the Secretary of the
			 Navy may carry out architectural and engineering services and construction
			 design activities with respect to the construction or improvement of family
			 housing units in an amount not to exceed $2,169,000.
					2203.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(6)(A), the Secretary of the
			 Navy may improve existing military family housing units in an amount not to
			 exceed $318,011,000.
				2204.Authorization of appropriations,
			 NavyFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2008, for military construction, land acquisition, and military family housing
			 functions of the Department of the Navy in the total amount of $3,884,469,000,
			 as follows:
					(1)For military construction projects inside
			 the United States authorized by section 2201(a), $2,455,002,000.
					(2)For military construction projects outside
			 the United States authorized by section 2201(b), $162,670,000.
					(3)For military construction projects at
			 unspecified worldwide locations authorized by section 2201(c),
			 $66,020,000.
					(4)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $13,670,000.
					(5)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $239,128,000.
					(6)For military family housing
			 functions:
						(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $382,778,000.
						(B)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $376,062,000.
						(7)For the construction of increment 2 of kilo
			 wharf extension at Naval Forces Marianas Islands, Guam, authorized by section
			 2201(b) of the Military Construction Authorization Act for Fiscal Year 2008
			 (division B of Public Law 110–181; 122 Stat. 510), $50,912,000.
					(8)For the construction of increment 2 of the
			 sub drive-in magnetic silencing facility at Naval Submarine Base, Pearl Harbor,
			 Hawaii, authorized in section 2201(a) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 510), $41,088,000.
					(9)For the construction of increment 3 of the
			 National Maritime Intelligence Center, Suitland, Maryland, authorized by
			 section 2201(a) of the Military Construction Authorization Act for Fiscal Year
			 2007 (division B of Public Law 109–364; 120 Stat. 2448), $12,439,000.
					(10)For the construction of increment 2 of
			 hangar 5 recapitalizations at Naval Air Station, Whidbey Island, Washington,
			 authorized by section 2201(a) of the Military Construction Authorization Act of
			 Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2448),
			 $34,000,000.
					(11)For the construction of increment 5 of the
			 limited area production and storage complex at Naval Submarine Base, Kitsap,
			 Bangor, Washington (formerly referred to as a project at the Strategic Weapons
			 Facility Pacific, Bangor), authorized by section 2201(a) of the Military
			 Construction Authorization Act of Fiscal Year 2005 (division B of Public Law
			 108–375; 118 Stat. 2106), as amended by section 2206 of the Military
			 Construction Authorization Act for Fiscal Year 2006 (division B of Public Law
			 109–163; 119 Stat. 3493) and section 2206 of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 514) $50,700,000.
					2205.Modification of authority to carry out
			 certain fiscal year 2005 project inside the United StatesThe table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2005 (division B of Public Law
			 108–375; 118 Stat. 2105), as amended by section 2206 of the Military
			 Construction Authorization Act for Fiscal Year 2006 (division B of Public Law
			 109–163; 119 Stat. 3493) and section 2206 of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 514), is further amended—
					(1)in the item relating to Strategic Weapons
			 Facility Pacific, Bangor, Washington, by striking $295,000,000
			 in the amount column and inserting $311,670,000; and
					(2)by striking the amount identified as the
			 total in the amount column and inserting $1,084,497,000.
					2206.Modification of authority to carry out
			 certain fiscal year 2007 projects inside the United States
					(a)ModificationsThe table in section 2201(a) of the
			 Military Construction Authorization Act for Fiscal Year 2007 (division B of
			 Public Law 109–364; 120 Stat. 2448), as amended by section 2205(a)(17) of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 513) is amended—
						(1)in the item relating to NMIC/Naval Support
			 Activity, Suitland, Maryland, by striking $67,939,000 in the
			 amount column and inserting $76,288,000; and
						(2)in the item relating to Naval Air Station,
			 Whidbey Island, Washington, by striking $57,653,000 in the
			 amount column and inserting $60,500,000.
						(b)Conforming amendmentsSection 2204(b) of the Military
			 Construction Authorization Act for Fiscal Year 2007 (division B of Public Law
			 109–364; 120 Stat. 2452), is amended—
						(1)in paragraph (2), by striking
			 $56,159,000 and inserting $64,508,000; and
						(2)in paragraph (3), by striking
			 $31,153,000 and inserting $34,000,000.
						XXIIIAir Force
				2301.Authorized Air Force construction and land
			 acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									AlabamaMaxwell Air Force Base$15,556,000
									
									AlaskaElmendorf Air Force Base$138,300,000
									
									ArizonaDavis Monthan Air Force Base$15,000,000
									
									CaliforniaEdwards Air Force Base $3,100,000
									
									Travis Air Force
					 Base$12,100,000
									
									ColoradoPeterson Air Force Base$4,900,000
									
									United States Air Force
					 Academy$18,000,000
									
									DelawareDover Air Force Base$19,000,000
									
									FloridaCape Canaveral Air Station$8,000,000
									
									Eglin Air Force
					 Base$19,000,000
									
									MacDill Air Force
					 Base$21,000,000
									
									GeorgiaRobins Air Force Base$24,100,000
									
									HawaiiHickam Air Force Base$8,700,000
									
									LouisianaBarksdale Air Force Base$14,600,000
									
									MarylandAndrews Air Force Base$77,648,000
									
									MississippiColumbus Air Force Base$8,100,000
									
									Keesler Air Force
					 Base$6,600,000
									
									MontanaMalmstrom Air Force Base$10,000,000
									
									NebraskaOffutt Air Force Base$11,800,000
									
									NevadaCreech Air Force Base$48,500,000
									
									Nellis Air Force
					 Base$63,100,000
									
									New MexicoHolloman Air Force Base$25,450,000
									
									North CarolinaSeymour Johnson Air Force
					 Base$12,200,000
									
									North DakotaGrand Forks Air Force Base$13,000,000
									
									OklahomaAltus Air Force Base$10,200,000
									
									Tinker Air Force
					 Base$48,600,000
									
									South Carolina Charleston Air Force Base$4,500,000
									
									Shaw Air Force
					 Base$9,900,000
									
									South DakotaEllsworth Air Force Base$11,000,000
									
									TexasDyess Air Force Base$21,000,000
									
									Fort Hood $10,800,000
									
									Lackland Air Force Base
					 $75,515,000
									
									UtahHill Air Force Base$41,400,000
									
									WashingtonMcChord Air Force Base$5,500,000
									
									WyomingFrancis E. Warren Air Force
					 Base$8,600,000
									
								
							
						
					(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									Afghanistan  Bagram Airfield $57,200,000
									
									GuamAndersen Air Force Base$5,200,000
									
									KyrgyzstanManas Air Base$6,000,000
									
									United KingdomRoyal Air Force Lakenheath$7,400,000
									
								
							
						
					(c)Unspecified worldwideUsing the amounts appropriated pursuant to
			 the authorization of appropriations in section 2304(3), the Secretary of the
			 Air Force may acquire real property and carry out military construction
			 projects for unspecified installations or locations in the amounts set forth in
			 the following table:
						
							Air Force: Unspecified Worldwide
							
								
									Location Installation
					 or LocationAmount
									
								
								
									Worldwide ClassifiedClassified
					 Location$891,000
									
									Worldwide UnspecifiedUnspecified Worldwide
					 Locations$52,500,000
									
								
							
						
					2302.Family housing
					(a)Construction and acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(6)(A), the Secretary of the Air
			 Force may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Air Force: Family Housing
							
								
									LocationInstallation
					 or LocationPurposeAmount
									
								
								
									United KingdomRoyal Air Force Lakenheath182
					 Units$71,828,000
									
								
							
						
					(b)Planning and designUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(6)(A), the Secretary of the Air
			 Force may carry out architectural and engineering services and construction
			 design activities with respect to the construction or improvement of family
			 housing units in an amount not to exceed $7,708,000.
					2303.Improvements to military family housing
			 unitsSubject to section 2825
			 of title 10, United States Code, and using amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(6)(A), the Secretary of the Air
			 Force may improve existing military family housing units in an amount not to
			 exceed $316,343,000.
				2304.Authorization of appropriations, Air
			 ForceFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2008, for military construction, land acquisition, and military family housing
			 functions of the Department of the Air Force in the total amount of
			 $2,057,408,000, as follows:
					(1)For military construction projects inside
			 the United States authorized by section 2301(a), $844,769,000.
					(2)For military construction projects outside
			 the United States authorized by section 2301(b), $75,800,000.
					(3)For the military construction projects at
			 unspecified worldwide locations authorized by section 2301(c),
			 $53,391,000.
					(4)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $15,000,000.
					(5)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $73,104,000.
					(6)For military family housing
			 functions:
						(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $395,879,000.
						(B)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $599,465,000.
						2305.Extension of authorizations of certain
			 fiscal year 2006 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3501), authorizations set forth in the tables in
			 subsection (b), as provided in section 2302 of that Act, shall remain in effect
			 until October 1, 2009, or the date of the enactment of an Act authorizing funds
			 for military construction for fiscal year 2010, whichever is later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Air Force: Extension of 2006 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									AlaskaEielson Air Force
					 BaseReplace Family Housing (92 units)$37,650,000
									
									Purchase Build/Lease Housing (300
					 units)$18,144,000
									
									CaliforniaEdwards Air Force
					 BaseReplace Family Housing (226 units)$59,699,000
									
									FloridaMacDill Air Force
					 BaseReplace Family Housing (109 units)$40,982,000
									
									MissouriWhiteman Air
					 Force BaseReplace Family Housing (111 units)$26,917,000
									
									North CarolinaSeymour Johnson
					 Air Force BaseReplace Family Housing (255 units)$48,868,000
									
									North DakotaGrand Forks Air Force
					 BaseReplace Family Housing (150 units)$43,353,000
									
								
							
						
					2306.Extension of authorizations of certain
			 fiscal year 2005 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2005 (division B of
			 Public Law 108–375; 118 Stat. 2116), authorizations set forth in the table in
			 subsection (b), as provided in sections 2301 and 2302 of that Act, shall remain
			 in effect until October 1, 2009, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2010, whichever is
			 later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Air Force: Extension of 2005 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									ArizonaDavis-Monthan Air Force
					 BaseReplace Family Housing (250
					 units)$48,500,000
									
									CaliforniaVandenberg Air Force
					 BaseReplace Family Housing (120
					 units)$30,906,000
									
									FloridaMacDill Air Force
					 BaseConstruct Housing Maintenance
					 Facility$1,250,000
									
									MissouriWhiteman Air Force
					 BaseReplace Family Housing (160
					 units)$37,087,000
									
									North
					 CarolinaSeymour Johnson Air Force BaseReplace Family Housing (167
					 units)$32,693,000
									
									GermanyRamstein Air BaseUSAFE Theater
					 Aerospace Operations Support Center$24,204,000
									
								
							
						
					XXIVDefense Agencies
				ADefense agency authorizations
					2401.Authorized Defense Agencies construction
			 and land acquisition projects
						(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(a)(1), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following tables:
							
								Defense Education Activity
								
									
										StateInstallation or LocationAmount
										
									
									
										KentuckyFort Campbell$21,400,000
										
										North CarolinaFort Bragg$78,471,000
										
									
								
							
							
								Defense Intelligence Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										IllinoisScott Air Force Base $13,977,000
										
									
								
							
							
								Defense Logistics Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										CaliforniaDefense Distribution Depot, Tracy$50,300,000
										
										DelawareDefense Fuel Supply Center, Dover Air Force Base$3,373,000
										
										FloridaDefense Fuel Support Point, Jacksonville$34,000,000
										
										GeorgiaHunter Army Air Field$3,500,000
										
										HawaiiPearl Harbor$27,700,000
										
										New MexicoKirtland Air Force Base$14,400,000
										
										OklahomaAltus Air Force Base$2,850,000
										
										PennsylvaniaPhiladelphia$1,200,000
										
										UtahHill Air Force Base$20,400,000
										
										VirginiaCraney Island$39,900,000
										
									
								
							
							
								National Security Agency
								
									
										StateInstallation or LocationAmount
										
									
									
										MarylandFort Meade$31,000,000
										
									
								
							
							
								Special Operations Command
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										CaliforniaNaval
					 Amphibious Base, Coronado$9,800,000
										
										FloridaEglin Air Force
					 Base$40,000,000
										
										Hurlburt
					 Field$8,900,000
										
										MacDill Air Force
					 Base$10,500,000
										
										KentuckyFort
					 Campbell$15,000,000
										
										New MexicoCannon Air
					 Force Base$26,400,000
										
										North CarolinaFort Bragg$38,250,000
										
										VirginiaFort
					 Story$11,600,000
										
										WashingtonFort
					 Lewis$38,000,000
										
									
								
							
							
								TRICARE Management Activity
								
									
										StateInstallation or LocationAmount
										
									
									
										AlaskaFort Richardson$6,300,000
										
										ColoradoBuckley Air Force Base$3,000,000 
										
										GeorgiaFort Benning$3,900,000
										
										KansasFort Riley$52,000,000
										
										KentuckyFort Campbell$24,000,000
										
										MarylandAberdeen Proving Ground$430,000,000
										
										MissouriFort Leonard Wood$22,000,000
										
										OklahomaTinker Air Force Base$65,000,000
										
										TexasFort Sam Houston$13,000,000
										
									
								
							
							
								Washington Headquarters Services
								
									
										StateInstallation or LocationAmount
										
									
									
										VirginiaPentagon Reservation$38,940,000
										
									
								
							
						(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(a)(2), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following tables:
							
								Defense Logistics Agency
								
									
										CountryInstallation or LocationAmount
										
									
									
										GermanyGermersheim $48,000,000
										
										GreeceSouda Bay$27,761,000
										
									
								
							
							
								Special Operations Command
								
									
										CountryInstallation or LocationAmount
										
									
									
										QatarAl Udeid$9,200,000
										
									
								
							
							
								TRICARE Management Activity
								
									
										CountryInstallation or LocationAmount
										
									
									
										GuamNaval Activities$30,000,000
										
									
								
							
							
								Missile Defense Agency
								
									
										CountryInstallation or LocationAmount
										
									
									
										PolandVarious Locations$661,380,000
										
										Czech RepublicVarious Locations$176,100,000
										
									
								
							
						2402.Energy conservation projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(a)(6), the Secretary of Defense
			 may carry out energy conservation projects under chapter 173 of title 10,
			 United States Code, in the amount of $80,000,000.
					2403.Authorization of appropriations, Defense
			 Agencies
						(a)In generalFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) in the total amount
			 of $1,821,379,000, as follows:
							(1)For military construction projects inside
			 the United States authorized by section 2401(a), $792,811,000.
							(2)For military construction projects outside
			 the United States authorized by section 2401(b), $356,121,000.
							(3)For unspecified minor military construction
			 projects under section 2805 of title 10, United States Code,
			 $31,853,000.
							(4)For contingency construction projects of
			 the Secretary of Defense under section 2804 of title 10, United States Code,
			 $10,000,000.
							(5)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $155,793,000.
							(6)For energy conservation projects authorized
			 by section 2402 of this Act, $80,000,000.
							(7)For support of military family housing,
			 including functions described in section 2833 of title 10, United States Code,
			 and credits to the Department of Defense Family Housing Improvement Fund under
			 section 2883 of title 10, United States Code, and the Homeowners Assistance
			 Fund established under section 1013 of the Demonstration Cities and
			 Metropolitan Development Act of 1966 (42 U.S.C. 3374), $54,581,000.
							(8)For the construction of increment 4 of the
			 National Security Agency regional security operations center at Augusta,
			 Georgia, authorized by section 2401(a) of the Military Construction
			 Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119
			 Stat. 3497), as amended by section 7016 of the Emergency Supplemental
			 Appropriation Act for Defense, Global War on Terrorism and Hurricane Relief
			 (Public Law 109–234; 120 Stat. 485), $100,220,000.
							(9)For the construction of increment 2 of the
			 Army Medical Research Institute of Infectious Diseases Stage 1 at Fort Detrick,
			 Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act of Fiscal Year 2007 (division B of Public Law 109–364; 120
			 Stat. 2457), $209,000,000.
							(10)For the construction of increment 2 of the
			 SOF Operational Facility at Dam Neck, Virginia, authorized by section 2401(a)
			 of the Military Construction Authorization Act of Fiscal Year 2008 (division B
			 of Public Law 110–181; 122 Stat. 521), $31,000,000.
							(b)Limitation on total cost of construction
			 projectsNotwithstanding the
			 cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2401 of this Act may not exceed the sum of the
			 following:
							(1)The total amount authorized to be
			 appropriated under paragraphs (1) and (2) of subsection (a).
							(2)$528,780,000 (the balance of the amount
			 authorized for the Missile Defense Agency under section 2401(b) for the
			 European interceptor site in Poland.
							(3)$67,540,000 (the balance of the amount
			 authorized for the Missile Defense Agency under section 2401(b) for the
			 European midcourse radar site in the Czech Republic.
							(c)Limitation on european missile defense
			 construction projectsFunds
			 appropriated pursuant to the authorization of appropriations in subsection
			 (a)(2) for the projects authorized for the Missile Defense Agency under section
			 2401(b) may only be obligated or expended in accordance with the conditions
			 specified in section 232 of this Act.
						2404.Modification of authority to carry out
			 certain fiscal year 2007 project
						(a)ModificationThe table relating to TRICARE Management
			 Activity in section 2401(a) of the Military Construction Authorization Act for
			 Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457), is amended
			 in the item relating to Fort Detrick, Maryland, by striking
			 $550,000,000 in the amount column and inserting
			 $683,000,000.
						(b)Conforming amendmentSection 2405(b)(3) of the Military
			 Construction Authorization Act of Fiscal Year 2007 (division B of Public Law
			 109–364; 120 Stat. 2461) is amended by striking $521,000,000 and
			 inserting $654,000,000.
						2405.Extension of authorization of certain
			 fiscal year 2006 project
						(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3501), authorizations set forth in the tables in
			 subsection (b), as provided in section 2401 of that Act, shall remain in effect
			 until October 1, 2009, or the date of the enactment of an Act authorizing funds
			 for military construction for fiscal year 2010, whichever is later.
						(b)TableThe table referred to in subsection (a) is
			 as follows:
							
								Defense Logistics Agency: Extension of 2006 Project
			 Authorization
								
									
										Installation or LocationProjectAmount
										
									
									
										Defense Logistics AgencyDefense Distribution
					 Depot Susquehanna, New Cumberland, Pennsylvania$6,500,000
										
									
								
							
						BChemical Demilitarization
			 authorizations
					2411.Authorized chemical demilitarization
			 program construction and land acquisition projectsUsing
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2412(1), the Secretary of Defense may acquire real property and carry out
			 military construction projects for the installations or locations inside the
			 United States, and in the amounts, set forth in the following table:
						
							Chemical Demilitarization Program: Inside the United
			 States
							
								
									ArmyInstallation
					 or LocationAmount
									
								
								
									ArmyBlue Grass Army Depot,
					 Kentucky$12,000,000
									
								
							
						
					2412.Authorization of appropriations, chemical
			 demilitarization construction, defense-wideFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for military
			 construction and land acquisition for chemical demilitarization in the total
			 amount of $134,278,000, as follows:
						(1)For military construction projects inside
			 the United States authorized by section 2411(a), $12,000,000.
						(2)For the construction of phase 10 of a
			 munitions demilitarization facility at Pueblo Chemical Activity, Colorado,
			 authorized by section 2401(a) of the Military Construction Authorization Act
			 for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as
			 amended by section 2406 of the Military Construction Authorization Act for
			 Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839) and section
			 2407 of the Military Construction Authorization Act for Fiscal Year 2003
			 (division B of Public Law 107–314; 116 Stat. 2698), $65,060,000.
						(3)For the construction of phase 9 of a
			 munitions demilitarization facility at Blue Grass Army Depot, Kentucky,
			 authorized by section 2401(a) of the Military Construction Authorization Act
			 for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as
			 amended by section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298) and section
			 2405 of the Military Construction Authorization Act for Fiscal Year 2003
			 (division B of Public Law 107–314; 116 Stat. 2698), $67,218,000.
						2413.Modification of authority to carry out
			 certain fiscal year 1997 project
						(a)ModificationsThe table in section 2401(a) of the
			 Military Construction Authorization Act for Fiscal Year 1997 (division B of
			 Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 839) and section 2407 of the Military Construction
			 Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116
			 Stat. 2699), is amended—
							(1)under the agency heading relating to the
			 Chemical Demilitarization Program, in the item relating to Pueblo Army Depot,
			 Colorado, by striking $261,000,000 in the amount column and
			 inserting $484,000,000; and
							(2)by striking the amount identified as the
			 total in the amount column and inserting $830,454,000.
							(b)Conforming amendmentSection 2406(b)(2) of the Military
			 Construction Authorization Act for Fiscal Year 1997 (110 Stat. 2779), as so
			 amended, is further amended by striking $261,000,000 and
			 inserting $484,000,000.
						2414.Modification of authority to carry out
			 certain fiscal year 2000 project
						(a)ModificationsThe table in section 2401(a) of the
			 Military Construction Authorization Act for Fiscal Year 2000 (division B of
			 Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military
			 Construction Authorization Act for Fiscal Year 2002 (division B of Public Law
			 107–107; 115 Stat. 1298) and section 2405 of the Military Construction
			 Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116
			 Stat. 2698), is amended—
							(1)under the agency heading relating to
			 Chemical Demilitarization, in the item relating to Blue Grass Army Depot,
			 Kentucky, by striking $290,325,000 in the amount column and
			 inserting $492,000,000; and
							(2)by striking the amount identified as the
			 total in the amount column and inserting $949,920,000.
							(b)Conforming amendmentSection 2405(b)(3) of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 839), as amended by section 2405 of the Military Construction
			 Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115
			 Stat. 1298) and section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), is further
			 amended by striking $267,525,000 and inserting
			 $469,200,000.
						XXVNorth atlantic treaty organization security
			 investment program
				2501.Authorized NATO construction and land
			 acquisition projectsThe
			 Secretary of Defense may make contributions for the North Atlantic Treaty
			 Organization Security Investment Program as provided in section 2806 of title
			 10, United States Code, in an amount not to exceed the sum of the amount
			 authorized to be appropriated for this purpose in section 2502 and the amount
			 collected from the North Atlantic Treaty Organization as a result of
			 construction previously financed by the United States.
				2502.Authorization of appropriations,
			 NATOFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2008, for contributions by the Secretary of Defense under section 2806 of title
			 10, United States Code, for the share of the United States of the cost of
			 projects for the North Atlantic Treaty Organization Security Investment Program
			 authorized by section 2501, in the amount of $240,867,000.
				XXVIGuard and Reserve Forces
			 Facilities
				2601.Authorized Army National Guard construction
			 and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1)(A), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the Army National Guard locations, and in the amounts, set forth in the
			 following table:
					
						Army National Guard
						
							
								State LocationAmount
								
							
							
								AlabamaFort
					 McClellan$3,000,000
								
								AlaskaBethel Armory$16,000,000
								
								ArizonaCamp Navajo$13,000,000
								
								Florence$13,800,000
								
								Papago Military
					 Reservation$24,000,000
								
								ColoradoDenver$9,000,000
								
								Grand
					 Junction$9,000,000
								
								ConnecticutCamp
					 Rell$28,000,000
								
								East Haven$13,800,000
								
								DelawareNew
					 Castle$28,000,000
								
								FloridaCamp Blanding$12,400,000
								
								GeorgiaDobbins Air Reserve
					 Base$45,000,000
								
								IdahoOrchard Training
					 Area$1,850,000
								
								IllinoisUrbana
					 Armory$16,186,000
								
								IndianaCamp
					 Atterbury$5,800,000
								
								Lawrence$21,000,000
								
								MaineBangor$20,000,000
								
								MarylandEdgewood$28,000,000
								
								Salisbury$9,800,000
								
								MassachusettsMethuen$21,000,000
								
								MichiganCamp Grayling$18,943,000
								
								MinnesotaArden Hills$15,000,000
								
								NevadaElko$11,375,000
								
								New YorkFort Drum$11,000,000
								
								Queensbury$5,900,000
								
								South CarolinaAnderson$12,000,000
								
								Beaufort$3,400,000
								
								Eastover$28,000,000
								
								South DakotaRapid
					 City$43,463,000
								
								UtahCamp Williams$17,500,000
								
								VirginiaArlington$15,500,000
								
								Fort Pickett$2,950,000
								
								VermontEthan Allen Range Jericho$10,200,000
								
								WashingtonFort Lewis
					 (Gray Army Airfield)$32,000,000
								
							
						
					
				2602.Authorized Army Reserve construction and
			 land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1)(B), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the Army Reserve locations, and in the amounts, set forth in the following
			 table:
					
						Army Reserve
						
							
								StateLocationAmount
								
							
							
								CaliforniaFort Hunter
					 Liggett$3,950,000
								
								HawaiiFort Shafter$19,199,000
								
								IdahoHayden Lake$9,580,000
								
								KansasDodge City$8,100,000
								
								MarylandBaltimore$11,600,000
								
								MassachusettsFort
					 Devens$1,900,000
								
								MichiganSaginaw$11,500,000
								
								MissouriWeldon Springs$11,700,000
								
								NevadaLas Vegas$33,900,000
								
								New JerseyFort Dix$3,825,000
								
								New YorkKingston$13,494,000
								
								Shoreham$15,031,000
								
								Staten Island$18,550,000
								
								North CarolinaRaleigh$25,581,000
								
								PennsylvaniaLetterkenny Army Depot$14,914,000
								
								TennesseeChattanooga$10,600,000
								
								TexasSinton$9,700,000
								
								WashingtonSeattle$37,500,000
								
								WisconsinFort McCoy$4,000,000
								
							
						
					
				2603.Authorized Navy Reserve and Marine Corps
			 Reserve construction and land acquisition projectsUsing
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2606(a)(2), the Secretary of the Navy may acquire real property and carry out
			 military construction projects for the Navy Reserve and Marine Corps Reserve
			 locations, and in the amounts, set forth in the following table:
					
						Navy Reserve and Marine Corps Reserve
						
							
								StateLocationAmount
								
							
							
								CaliforniaLemoore$15,420,000
								
								DelawareWilmington$11,530,000
								
								GeorgiaMarietta$7,560,000
								
								VirginiaNorfolk$8,170,000
								
								Williamsburg$12,320,000
								
							
						
					
				2604.Authorized Air National Guard construction
			 and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(3)(A), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air National Guard locations, and in the amounts, set forth in the
			 following table:
					
						Air National Guard
						
							
								StateLocationAmount
								
							
							
								ArkansasLittle Rock
					 Air Force Base$4,000,000
								
								ColoradoBuckley Air
					 Force Base$4,200,000
								
								DelawareNew Castle
					 County Airport$14,800,000
								
								IowaFort
					 Dodge$5,600,000
								
								KansasSmoky Hill Air
					 National Guard Range$7,100,000
								
								MassachusettsOtis Air National Guard Base$14,300,000
								
								MinnesotaDuluth 148th
					 Fighter Wing Base$4,500,000
								
								MississippiGulfport-Biloxi International
					 Airport$3,400,000
								
								New YorkGabreski
					 Airport, Westhampton$7,500,000
								
								Hancock Field$5,000,000
								
								Rhode
					 IslandQuonset State Airport$7,700,000
								
								TennesseeKnoxville$8,000,000
								
								VermontBurlington
					 International Airport$6,600,000
								
								WashingtonMcChord Air Force Base$8,600,000
								
								West
					 VirginiaYeager Airport, Charleston$27,000,000
								
								WisconsinTruax
					 Field$6,300,000
								
								WyomingCheyenne
					 Municipal Airport$7,000,000
								
							
						
					
				2605.Authorized Air Force Reserve construction
			 and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(3)(B), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air Force Reserve locations, and in the amounts, set forth in the
			 following table:
					
						Air Force Reserve 
						
							
								StateLocationAmount
								
							
							
								GeorgiaDobbins Air
					 Reserve Base$6,450,000
								
								OklahomaTinker Air
					 Force Base$9,900,000
								
							
						
					
				2606.Authorization of appropriations, Guard and
			 ReserveFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2008, for the costs of acquisition, architectural and engineering services, and
			 construction of facilities for the Guard and Reserve Forces, and for
			 contributions therefor, under chapter 1803 of title 10, United States Code
			 (including the cost of acquisition of land for those facilities), in the
			 following amounts:
					(1)For the Department of the Army—
						(A)for the Army National Guard of the United
			 States, $634,407,000; and
						(B)for the Army Reserve, $281,687,000.
						(2)For the Department of the Navy, for the
			 Navy and Marine Corps Reserve, $57,045,000.
					(3)For the Department of the Air Force—
						(A)for the Air National Guard of the United
			 States, $156,124,000; and
						(B)for the Air Force Reserve,
			 $26,615,000.
						2607.Extension of authorizations of certain
			 fiscal year 2006 projects
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3501), the authorizations set forth in the table
			 in subsection (b), as provided in section 2601 of that Act, shall remain in
			 effect until October 1, 2009, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2010, whichever is
			 later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army National Guard: Extension of 2006 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProject Amount
									
								
								
									CaliforniaCamp RobertsUrban Assault
					 Course$1,485,000
									
									IdahoGowen FieldRailhead, Phase
					 1$8,331,000
									
									MississippiBiloxiReadiness
					 Center$16,987,000
									
									Camp
					 ShelbyModified Record Fire Range$2,970,000
									
									MontanaTownsendAutomated Qualification
					 Training Range$2,532,000
									
									PennsylvaniaPhiladelphiaStryker Brigade Combat
					 Team Readiness Center$11,806,000
									
									PhiladelphiaOrganizational
					 Maintenance Shop #7$6,144,930
									
								
							
						
					2608.Extension of authorization of certain
			 fiscal year 2005 project
					(a)ExtensionNotwithstanding section 2701 of the
			 Military Construction Authorization Act for Fiscal Year 2005 (division B of
			 Public Law 108–375; 118 Stat. 2116), the authorization set forth in the table
			 in subsection (b), as provided in section 2601 of that Act, shall remain in
			 effect until October 1, 2009, or the date of the enactment of an Act
			 authorizing funds for military construction for fiscal year 2010, whichever is
			 later.
					(b)TableThe table referred to in subsection (a) is
			 as follows:
						
							Army National Guard: Extension of 2005 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									CaliforniaDublinReadiness Center,
					 Add/Alt (ADRS)$11,318,000
									
								
							
						
					2609.Modification of authority to carry out
			 certain fiscal year 2008 projectThe table in section 2601 of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 527) is amended in the item relating to North Kingstown,
			 Rhode Island, by striking $33,000,000 in the amount column and
			 inserting $38,000,000.
				XXVIIBase Closure and Realignment
			 activities
				2701.Authorization of appropriations for base
			 closure and realignment activities funded through Department of Defense Base
			 Closure Account 1990Funds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2008, for base closure and realignment activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 1990 established by section 2906 of such Act, in the total
			 amount of $393,377,000, as follows:
					(1)For the Department of the Army,
			 $72,855,000.
					(2)For the Department of the Navy,
			 $178,700,000.
					(3)For the Department of the Air Force,
			 $139,155,000.
					(4)For the Defense Agencies,
			 $2,667,000.
					2702.Authorized base closure and realignment
			 activities funded through Department of Defense Base Closure Account
			 2005Using amounts
			 appropriated pursuant to the authorization of appropriations in section 2703,
			 the Secretary of Defense may carry out base closure and realignment activities,
			 including real property acquisition and military construction projects, as
			 authorized by the Defense Base Closure and Realignment Act of 1990 (part A of
			 title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the
			 Department of Defense Base Closure Account 2005 established by section 2906A of
			 such Act, in the amount of $6,982,334,000.
				2703.Authorization of appropriations for base
			 closure and realignment activities funded through Department of Defense Base
			 Closure Account 2005Funds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2008, for base closure and realignment activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 2005 established by section 2906A of such Act, in the total
			 amount of $9,065,386,000, as follows:
					(1)For the Department of the Army,
			 $4,486,178,000.
					(2)For the Department of the Navy,
			 $871,492,000.
					(3)For the Department of the Air Force,
			 $1,072,925,000.
					(4)For the Defense Agencies,
			 $2,634,791,000.
					2704.Modification of annual base closure and
			 realignment reporting requirementsSection 2907 of the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) is amended—
					(1)by striking As part of the budget
			 request for fiscal year 2007 and for each fiscal year thereafter and
			 inserting (a) Reporting
			 requirement.—As part of the budget request for fiscal year
			 2007 and for each fiscal year thereafter through fiscal year 2016;
			 and
					(2)by adding at the end the following new
			 subsection:
						
							(b)Termination of reporting requirements
				related to realignment actionsThe reporting requirements under subsection
				(a) shall terminate with respect to realignment actions after the report
				submitted with the budget for fiscal year
				2014.
							.
					2705.Technical corrections regarding authorized
			 cost and scope of work variations for military construction and military family
			 housing projects related to base closures and realignments
					(a)Correction of citation in amendatory
			 language
						(1)In generalSection 2704(a) of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 532) is amended by striking section 2905A
			 both places it appears and inserting section 2906A.
						(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on January 28, 2008, as if included in the
			 enactment of section 2704 of the Military Construction Authorization Act for
			 Fiscal Year 2008.
						(b)Correction of scope or work variation
			 limitationSection 2906A(f)
			 of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX
			 of Public Law 101–510; 10 U.S.C. 2687 note), as added by section 2704(a) of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 532) and amended by subsection (a), is amended by
			 striking 20 percent or $2,000,000, whichever is greater and
			 inserting 20 percent or $2,000,000, whichever is less.
					XXVIIIMilitary Construction General
			 Provisions
				AMilitary Construction Program and Military
			 Family Housing Changes
					2801.Increase in threshold for unspecified minor
			 military construction projectsSection 2805(a)(1) of title 10, United
			 States Code, is amended by striking $2,000,000 in the first
			 sentence and all that follows through the period at the end of the second
			 sentence and inserting $3,000,000..
					2802.Authority to use operation and maintenance
			 funds for construction projects outside the United States
						(a)One-year extension of
			 authoritySubsection (a) of
			 section 2808 of the Military Construction Authorization Act for Fiscal Year
			 2004 (division B of Public Law 108–136; 117 Stat. 1723), as amended by section
			 2810 of the Military Construction Authorization Act for Fiscal Year 2005
			 (division B of Public Law 108–375; 118 Stat. 2128), section 2809 of the
			 Military Construction Authorization Act for Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3508), section 2802 of the Military Construction
			 Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120
			 Stat. 2466), and section 2801 of the Military Construction Authorization Act
			 for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 538), is
			 further amended by striking 2008 and inserting
			 2009.
						(b)Exception for projects in Afghanistan from
			 limitation on authority related to long-term United States
			 presenceSuch subsection, as
			 so amended, is further amended by inserting before the period at the end of
			 paragraph (2) the following: , unless the military installation is
			 located in Afghanistan, in which case the condition shall not
			 apply.
						(c)Quarterly reportsSubsection (d)(1) of section 2808 of the
			 Military Construction Authorization Act for Fiscal Year 2004 (division B of
			 Public Law 108–136; 117 Stat. 1723), as amended by section 2810 of the Military
			 Construction Authorization Act for Fiscal Year 2005 (division B of Public Law
			 108–375; 118 Stat. 2128) and section 2809 of the Military Construction
			 Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119
			 Stat. 3508), is further amended by striking 30 days and
			 inserting 45 days.
						2803.Improved oversight and accountability for
			 military housing privatization initiative projects
						(a)In generalSubchapter IV of chapter 169 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
							
								2885.Oversight and accountability for
				privatization projects
									(a)Oversight and accountability
				measuresEach Secretary
				concerned shall prescribe regulations to effectively oversee and manage
				military housing privatization projects carried out under this subchapter. The
				regulations shall include the following requirements for each privatization
				project:
										(1)The installation asset manager shall
				conduct monthly site visits and provide reports on the progress of the
				construction or renovation of the housing units. The reports shall be endorsed
				by the commander at such installation and submitted quarterly to the assistant
				secretary for installations and environment of the respective military
				department and the Deputy Under Secretary of Defense (Installations and
				Environment).
										(2)The installation asset manager, and, as
				applicable, the resident construction manager, privatization asset manager,
				bondholder representative, project owner, developer, general contractor, and
				construction consultant for the project shall conduct monthly meetings to
				ensure that the construction or renovation of the units meets performance and
				schedule requirements and that appropriate operating and ground lease
				agreements are in place and adhered to.
										(3)If a project is 90 days or more behind
				schedule or otherwise appears to be substantially failing to adhere to the
				obligations or milestones under the contract, the assistant secretary for
				installations and environment of the respective military department shall
				submit a notice of deficiency to the Deputy Under Secretary of Defense
				(Installations and Environment), the Secretary concerned, the managing member,
				and the trustee for the project.
										(4)(A)Not later than 15 days after the submittal
				of a notice of deficiency under paragraph (3), the Secretary concerned shall
				submit to the project owner, developer, or general contractor responsible for
				the project a summary of deficiencies related to the project.
											(B)If the project owner, developer, or general
				contractor responsible for the project is unable, within 30 days after
				receiving a notice of deficiency under subparagraph (A), to make progress on
				the issues outlined in such notice, the Secretary concerned shall submit to the
				project owner, developer, or general contractor, the bondholder representative,
				and the trustee an official letter of concern addressing the deficiencies and
				detailing the corrective actions that should be taken to correct the
				deficiencies.
											(C)If the project owner, developer, or general
				contractor responsible for the privatization project is unable, within 60 days
				after receiving a notice of deficiency under subparagraph (A), to make progress
				on the issues outlined in such notice, the Deputy Under Secretary of Defense
				(Installations and Environment) shall notify the congressional defense
				committees of the status of the project, and shall provide a recommended course
				of action to correct the problems.
											(b)Community meetings(1)Prior to the commencement of privatization
				project, the assistant secretary for installations and environment of the
				respective military department and the commanding officer of the local military
				installation shall hold a meeting with the local community to communicate the
				following information:
											(A)The nature of the project.
											(B)Any contractual arrangements.
											(C)Potential liabilities to local construction
				management companies and subcontractors.
											(2)The requirement under paragraph (1) may be
				met by publishing the information described in such paragraph on the Federal
				Business Opportunities (FedBizOpps) Internet website.
										(c)Required qualificationsThe Secretary concerned shall certify that
				the project owner, developer, or general contractor that is selected for each
				military housing privatization initiative project has construction experience
				commensurate with that required to complete the project.
									(d)Bonding
				levelsThe Secretary
				concerned shall ensure that the project owner, developer, or general contractor
				responsible for a military housing privatization initiative project has
				sufficient payment and performance bonds or suitable instruments in place for
				each phase of a construction or renovation portion of the project to ensure
				successful completion of the work in amounts as agreed to in the project's
				legal documents, but in no case less than 50 percent of the total value of the
				active phases of the project, prior to the commencement of work for that
				phase.
									(e)Certifications regrading previous
				bankruptcy declarationsIf a
				military department awards a contract or agreement for a military housing
				privatization initiative project to a project owner, developer, or general
				contractor that has previously declared bankruptcy, the Secretary concerned
				shall specify in the notification to Congress of the project award the extent
				to which the issues related to the previous bankruptcy are expected to impact
				the ability of the project owner, developer, or general contractor to complete
				the project.
									(f)Communication regarding poor
				performanceThe Deputy Under
				Secretary of Defense (Installations and Environment) shall prescribe policies
				to provide for regular and appropriate communication between representatives of
				the military departments and bondholders for military housing privatization
				initiative projects to ensure timely action to address inadequate performance
				in carrying out projects.
									(g)Reporting of efforts To select successor in
				event of defaultIn the event
				a military housing privatization initiative project enters into default, the
				assistant secretary for installations and environment of the respective
				military department shall submit a report to the congressional defense
				committees every 90 days detailing the status of negotiations to award the
				project to a new project owner, developer, or general contractor.
									(h)Effect of unsatisfactory performance rating
				on affiliated entitiesIn the
				event the project owner, developer, or general contractor for a military
				construction project receives an unsatisfactory performance rating due to poor
				performance, each parent, subsidiary, affiliate, or other controlling entity of
				such owner, developer, or contractor shall also receive an unsatisfactory
				performance rating.
									(i)Effect of notices of deficiency on
				contractors and affiliated entities(1)The Deputy Under Secretary of Defense
				(Installations and Environment) shall keep a record of all plans of action or
				notices of deficiency issued to a project owner, developer, or general
				contractor under subsection (a)(4), including the identity of each parent,
				subsidiary, affiliate, or other controlling entity of such owner, developer, or
				contractor.
										(2)ConsultationEach military department shall consult the
				records maintained under paragraph (1) when reviewing the past performance of
				owners, developers, and contractors in the bidding process for a contract or
				other agreement for a military housing privatization initiative project.
										(j)Procedures for identifying and
				communicating best practices for transactions(1)The Secretary of Defense shall identify
				best practices for military housing privatization projects, including—
											(A)effective means to track and verify proper
				performance, schedule, and cash flow;
											(B)means of overseeing the actions of
				bondholders to properly monitor construction progress and construction
				draws;
											(C)effective structuring of transactions to
				ensure the United States Government has adequate abilities to oversee project
				owner performance; and
											(D)ensuring that notices to proceed on new
				work are not issued until proper bonding is in place.
											(2)The Secretary shall prescribe regulations
				to implement the best practices developed pursuant to paragraph
				(1).
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 such subchapter is amended by adding at the end the following new item:
							
								
									2885. Oversight and
				accountability for privatization
				projects.
								
								.
						2804.Leasing of military family housing to
			 Secretary of Defense
						(a)Leasing of housingSubchapter II of chapter 169 of title 10,
			 United States Code, is amended by inserting after section 2837 the following
			 new section:
							
								2838.Leasing of military family housing to
				Secretary of Defense
									(a)Authority(1)The Secretary of a military department may
				lease to the Secretary of Defense military family housing in the National
				Capital Region (as defined in section 2674(f) of this title).
										(2)In determining the military housing unit to
				lease under this section, the Secretary of Defense should first consider any
				available military housing units that are already substantially equipped for
				executive communications and security.
										(b)Rental rateA lease under subsection (a) shall provide
				for the payment by the Secretary of Defense of consideration in an amount equal
				to 105 percent of the monthly rate of basic allowance for housing prescribed
				under section 403(b) of title 37 for a member of the uniformed services in the
				pay grade of O–10 with dependents assigned to duty at the military installation
				on which the leased housing unit is located. A rate so established shall be
				considered the fair market value of the lease interest.
									(c)Treatment of proceeds(1)The Secretary of a military department
				shall deposit all amounts received pursuant to leases entered into by the
				Secretary under this section into a special account in the Treasury established
				for such military department.
										(2)The proceeds deposited into the special
				account of a military department pursuant to paragraph (1) shall be available
				to the Secretary of that military department, without further appropriation,
				for the maintenance, protection, alteration, repair, improvement, or
				restoration of military housing on the military installation at which the
				housing leased pursuant to subsection (a) is
				located.
										.
						(b)Clerical amendmentThe table of sections at the beginning of
			 such subchapter is amended by adding at the end the following new item:
							
								
									2838. Leasing of military
				family housing to Secretary of
				Defense.
								
								.
						2805.Cost-benefit analysis of dissolution of
			 Patrick Family Housing LLC
						(a)Cost-benefit analysisNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of the Air Force shall submit to the
			 congressional defense committees a cost-benefit analysis of dissolving Patrick
			 Family Housing LLC without exercising the full range of rights available to the
			 United States Government to recover damages from the partnership.
						(b)ContentThe analysis required under subsection (a)
			 shall include an evaluation of the best practices for executing military
			 housing privatization projects as determined by the Department of Defense and
			 the Secretaries concerned and the other options available to restore the
			 financial health of nonperforming or defaulting projects.
						(c)Temporary moratorium on certain
			 actionsThe Secretary of the
			 Air Force may not, in carrying out a military housing privatization project
			 initiated at Patrick Air Force Base, Florida, dissolve the Patrick Family
			 Housing LLC until the Secretary of the Air Force submits the cost-benefit
			 analysis required under subsection (a).
						BReal Property and Facilities
			 Administration
					2811.Participation in conservation banking
			 programs
						(a)In generalChapter 159 of title 10, United States
			 Code, is amended by inserting after section 2694b the following new
			 section:
							
								2694c.Participation in conservation banking
				programs
									(a)Authority To participateThe Secretary of a military department, and
				the Secretary of Defense with respect to matters concerning a Defense Agency,
				when engaged or proposing to engage in an authorized activity that may or will
				result in an adverse impact on one or more species protected (or pending
				protection) under any applicable provision of law, or on a habitat for such
				species, may make payments to a conservation banking program or
				in-lieu-fee mitigation sponsor approved in accordance with the
				Federal Guidance for the Establishment, Use and Operation of Mitigation Banks
				(60 Fed. Reg. 58605; November 28, 1995) or the Guidance for the Establishment,
				Use, and Operation of Conservation Banks (68 Fed. Reg. 24753; May 2, 2003), or
				any successor or related administrative guidance or regulation.
									(b)Facilitation of testing or training
				activities or military constructionParticipation in conservation banking and
				in-lieu-fee programs under subsection (a) shall be for the
				purposes of facilitating—
										(1)military testing or training activities;
				or
										(2)military construction.
										(c)Treatment of paymentsPayments made under subsection (a) to a
				conservation banking program or in-lieu-fee mitigation sponsor
				for the purpose of facilitating military construction may be treated as
				eligible project costs for such military
				construction.
									.
						(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 2694b
			 the following new item:
							
								
									2694c. Participation in
				conservation banking
				programs.
								
								.
						2812.Clarification of congressional reporting
			 requirements for certain real property transactionsSection 2662(c) of title 10, United States
			 Code, is amended by striking river and harbor projects or flood control
			 projects and inserting water resource development projects of
			 the Corps of Engineers.
					2813.Modification of land management
			 restrictions applicable to Utah national defense landsSection 2815 of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 852) is
			 amended—
						(1)in subsection (a), by striking that
			 are adjacent to or near the Utah Test and Training Range and Dugway Proving
			 Ground or beneath and inserting that are beneath;
			 and
						(2)by adding at the end the following new
			 subsection:
							
								(e)Sunset dateThis section shall expire on October 1,
				2013.
								.
						CLand Conveyances
					2821.Transfer of proceeds from property
			 conveyance, Marine Corps Logistics Base, Albany, Georgia
						(a)Transfer authorizedThe Secretary of Defense may transfer any
			 proceeds from the sale of approximately 120.375 acres of improved land located
			 at the former Boyett Village Family Housing Complex at the Marine Corps
			 Logistics Base, Albany, Georgia, into the Department of Defense Family Housing
			 Improvement Fund established under section 2883(a)(1) of title 10, United
			 States Code, for carrying out activities under subchapter IV of chapter 169 of
			 that title with respect to military family housing.
						(b)Notification requirementA transfer of proceeds under subsection (a)
			 may be made only after the end of the 30-day period beginning on the date the
			 Secretary of Defense submits written notice of the transfer to the
			 congressional defense committees.
						DEnergy Security
					2831.Expansion of authority of the military
			 departments to develop energy on military lands
						(a)Development of any renewable energy
			 resourceSection 2917 of
			 title 10, United States Code, is amended—
							(1)by inserting (a)
			 Development of renewable energy
			 resources.— before The Secretary of a military
			 department;
							(2)in subsection (a), as designated by
			 paragraph (1), by striking geothermal energy resource and
			 inserting renewable energy resource; and
							(3)by adding at the end the following new
			 subsection:
								
									(b)Renewable energy resource
				definedIn this section, the
				term renewable energy resource has the meaning given the term
				renewable energy in section 203(b)(2) of the Energy Policy Act of
				2005 (42 U.S.C.
				15852(b)(2)).
									.
							(b)Conforming and clerical amendments
							(1)Heading amendmentThe heading of such section is amended to
			 read as follows:
								
									2917.Development of renewable energy resources
				on military
				lands
									.
							(2)Clerical amendmentThe table of sections at the beginning of
			 subchapter I of chapter 173 of such title is amended by striking the item
			 relating to section 2917 and inserting the following new item:
								
									
										2917. Development of
				renewable energy resources on military
				lands.
									
									.
							EOther Matters
					2841.Report on application of force protection
			 and anti-terrorism standards to gates and entry points on military
			 installations
						(a)Report requiredNot later than February 1, 2009, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report on the implementation of Department of Defense Anti-Terrorism/Force
			 Protection standards at gates and entry points of military
			 installations.
						(b)ContentThe report required under subsection (a)
			 shall include the following:
							(1)A description of the anti-terrorism/force
			 protection standards for gates and entry points.
							(2)An assessment, by installation, of whether
			 the gates and entry points meet anti-terrorism/force protection
			 standards.
							(3)An assessment of whether the standards are
			 met with either temporary or permanent measures, facilities, or
			 equipment.
							(4)A description and cost estimate of each
			 action to be taken by the Secretary of Defense for each installation to ensure
			 compliance with Department of Defense Anti-Terrorism/Force Protection standards
			 using permanent measures and construction methods.
							(5)An investment plan to complete all action
			 required to ensure compliance with the standards described under paragraph
			 (1).
							XXIXWar-related military construction
			 authorizations
				AFiscal Year 2008 Projects
					2901.Authorized Army construction and land
			 acquisition projects
						(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (c)(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Army: Inside the United States
								
									
										StateInstallation or LocationAmount
										
									
									
										AlaskaFort Wainwright$17,000,000
										
										CaliforniaFort Irwin$11,800,000
										
										ColoradoFort Carson$8,400,000
										
										GeorgiaFort Gordon$7,800,000
										
										HawaiiSchofield Barracks$12,500,000
										
										KentuckyFort Campbell$9,900,000
										
										 Fort Knox$7,400,000
										
										North CarolinaFort Bragg$8,500,000
										
										OklahomaFort Sill$9,000,000
										
										TexasFort Bliss$17,300,000
										
										 Fort Hood$7,200,000
										
										Fort
					 Sam Houston$7,000,000
										
										VirginiaFort Lee$7,400,000
										
									
								
							
						(b)Outside the united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (c)(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
							
								Army: Outside the United States
								
									
										CountryInstallation or LocationAmount
										
									
									
										Iraq Camp Adder $13,200,000
										
										Camp
					 Ramadi $6,200,000
										
										 Fallujah $5,500,000
										
									
								
							
						(c)Authorization of
			 appropriationsIn addition to
			 funds authorized to be appropriated under 2901(c) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 571), funds are hereby authorized to be appropriated for fiscal years
			 beginning after September 30, 2007, for military construction, land
			 acquisition, and military family housing functions of the Department of the
			 Army in the total amount of $162,100,000 as follows:
							(1)For military construction projects inside
			 the United States authorized by subsection (a), $131,200,000.
							(2)For military construction projects outside
			 the United States authorized by subsection (b), $24,900,000.
							(3)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $6,000,000.
							2902.Authorized Navy construction and land
			 acquisition projects
						(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (b)(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Navy: Inside the United States
								
									
										StateInstallation or LocationAmount
										
									
									
										CaliforniaCamp Pendleton$9,270,000
										
										 China Lake$7,210,000
										
										Point Mugu$7,250,000
										
										San
					 Diego$12,299,000
										
										Twentynine Palms$11,250,000
										
										FloridaEglin Air Force Base$780,000
										
										MississippiGulfport$6,570,000
										
										North CarolinaCamp Lejeune$27,980,000
										
										VirginiaYorktown$8,070,000
										
									
								
							
						(b)Authorization of
			 AppropriationsIn addition to
			 funds authorized to be appropriated under 2902(d) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 572), funds are hereby authorized to be appropriated for fiscal years
			 beginning after September 30, 2007, for military construction, land
			 acquisition, and military family housing functions of the Department of the
			 Navy in the total amount of $94,731,000 as follows:
							(1)For military construction projects inside
			 the United States authorized by subsection (a), $90,679,000.
							(2)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $4,052,000.
							2903.Authorized Air Force construction and land
			 acquisition projects
						(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (c)(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
							
								Air Force: Inside the United States
								
									
										CountryInstallation or LocationAmount
										
									
									
										CaliforniaBeale Air Force Base$17,600,000
										
										FloridaEglin Air Force Base$11,000,000
										
										New Mexico Cannon Air Force Base$8,000,000
										
									
								
							
						(b)Outside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (c)(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
							
								Air Force: Outside the United States
								
									
										CountryInstallation or LocationAmount
										
									
									
										QatarAl Udeid$60,400,000
										
									
								
							
						(c)Authorization of
			 appropriationsIn addition to
			 funds authorized to be appropriated under 2903(b) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. 573), funds are hereby authorized to be appropriated for fiscal years
			 beginning after September 30, 2007, for military construction, land
			 acquisition, and military family housing functions of the Department of the Air
			 Force in the total amount of $98,427,000, as follows:
							(1)For military construction projects inside
			 the United States authorized by subsection (a), $36,600,000.
							(2)For military construction projects outside
			 the United States authorized by subsection (b), $60,400,000.
							(3)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $1,427,000.
							2904.Termination of authority to carry out
			 fiscal year 2008 Army projects
						(a)Termination of authorityThe table in section 2901(b) of the
			 Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. 570), is amended—
							(1)in the item relating to Camp Adder, Iraq,
			 by striking $80,650,000 in the amount column and inserting
			 $75,800,000;
							(2)in the item relating to Camp Anaconda,
			 Iraq, by striking $53,500,000 in the amount column and inserting
			 $10,500,000;
							(3)in the item relating to Camp Victory, Iraq,
			 by striking $65,400,000 in the amount column and inserting
			 $60,400,000;
							(4)by striking the item relating to Tikrit,
			 Iraq; and
							(5)in the item relating to Camp Speicher,
			 Iraq, by striking $83,900,000 in the amount column and inserting
			 $74,100,000.
							(b)Conforming amendmentsSection 2901(c) of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 571) is amended—
							(1)by striking $1,257,750,000
			 and inserting $1,152,100,000; and
							(2)in paragraph (2), by striking
			 $1,055,450,000 and inserting $949,800,000.
							BFiscal year 2009 projects
					2911.Authorized Army construction and land
			 acquisition projects
						(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (b)(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects to
			 construct or renovate warrior transition unit facilities at the installations
			 or locations inside the United States set forth in the following table:
							
								Army: Inside the United States
								
									
										StateInstallation or LocationAmount
										
									
									
										VariousVarious locations$400,000,000
										
									
								
							
						(b)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal years beginning after September
			 30, 2008, for military construction, land acquisition, and military family
			 housing functions of the Department of the Army in the total amount of
			 $450,000,000, as follows:
							(1)For military construction projects inside
			 the United States authorized by subsection (a), $400,000,000.
							(2)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $50,000,000.
							(c)Report required before commencing certain
			 projectsFunds may not be
			 obligated for the projects authorized by this section until 14 days after the
			 date on which the Secretary of Defense submits to the congressional defense
			 committees a report containing a detailed justification for the
			 projects.
						2912.Authorized Navy construction and land
			 acquisition projects
						(a)Inside the United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in subsection (b)(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects to
			 construct or renovate warrior transition unit facilities at the installations
			 or locations inside the United States set forth in the following table:
							
								Navy: Inside the United States
								
									
										StateInstallation or LocationAmount
										
									
									
										VariousVarious locations$40,000,000
										
									
								
							
						(b)Authorization of
			 appropriationsSubject to
			 section 2825 of title 10, United States Code, funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Navy in the total amount of $50,000,000, as follows:
							(1)For military construction projects inside
			 the United States authorized by subsection (a), $40,000,000.
							(2)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $10,000,000.
							(c)Report required before commencing certain
			 projectsFunds may not be
			 obligated for the projects authorized by this section until 14 days after the
			 date on which the Secretary of Defense submits to the congressional defense
			 committees a report containing a detailed justification for the
			 projects.
						2913.Limitation on availability of funds for
			 certain purposes relating to IraqNo funds appropriated pursuant to an
			 authorization of appropriations in this Act may be obligated or expended for a
			 purpose as follows:
						(1)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Iraq.
						(2)To exercise United States control of the
			 oil resources of Iraq.
						
	
		
			Passed the Senate September 17,
			 2008.
			
			Secretary
		
	
	
	
